PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/752,919
Filing Date: 15 Feb 2018
Appellant(s): VAN DEN BERG et al.



__________________
Andrew Ollis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the argument that no walls are shown in the rear of the stalls in Klein Fig. 1, first, this limitation is not claimed.  Second, it is unclear which direction the applicant is considering to be the rear of the stalls.  The most obvious “rear” would be the side away from the entrance to the stalls, in which case Figure 1 of Klein clearly shows a wall at the back of the stalls.  Regarding the argument that the ability of the cows to reach the milking stalls in Klein is not described, the fact that the milking stalls are open at their entrance, as shown in Figure 1, allows the cows to walk freely to the entry opening and into the milking station.  Finally, regarding the argument that the placement of any watering stations is not described, Klein was not relied upon to disclose this limitation, which was taught by Grimm.
Regarding the argument regarding pages 1-3 of Grimm, these pages are Grimm’s discussion of the prior art, not the Grimm’s invention, which seeks to improve upon the problems of the prior art.  For example, regarding the argument that Grimm discusses systems where water had been made available in the stall but that these systems present difficulties in 
Regarding the argument that Grimm has gates and are therefore not able to be freely accessed by the animals, Klein already discloses a milking stall system where the stalls are freely accessed by the animals.  The rejection relied upon Grimm for teachings to modify Klein to add an accommodation space, to make the milking system automated, and a watering system.  It did not rely upon Grimm to disclose the structure of the milking stations.  
Regarding the argument that the examiner failed to set forth a prima facie case of obviousness and explain why the combination of the two references would lead a person of ordinary skill in the art to modify Klein to have the drinking system of the milking stations be the only drinking facility, the rejection explicitly cites page 11, lines 27-28 of Grimm, which 
Regarding the argument that the drinking facility is in the entrance passage and therefore not part of the milking stations, claim 1 discloses “wherein the milking stations comprise the drinking system”.  The milking stations are named as a group, there is no specification regarding where the drinking system are within the milking stations, and there is nothing that would limit a milking station to only milking stalls 22 and 24 or to exclude an entrance passage.  The milking stations, considered as a whole, can be interpreted to include the entrance passageway, which includes water supply means 26’.  Furthermore, regarding the argument that Grimm discloses gates and therefore the animal cannot walk freely into the milking station, Klein discloses the milking stalls being open such that animals can walk freely into them, and Grimm provides a teaching to include water sources in the milking stations.  
Regarding the argument that a person of ordinary kill in the art would not have been motivated to modify Klein in view of Grimm because Grimm discourages this arrangement, as discussed above, the article cited by Grimm is in the discussion of prior art, and does not actually teach against the system which is explicitly disclosed by Grimm, which seeks to improve on the prior art.  
Regarding the argument that the office action fails to explain why Grimm would motivate the addition of an accommodation space to Klein without also adding a gate to prevent a gate to prevent an animal from freely entering the milking stall as in Grimm, the rejection discloses that it would be obvious to a person having ordinary skill in the art to modify Klein using the teachings from Grimm in order to provide shelter and water for the animals.  An accommodation space provides shelter and protection from weather and external environments and is completely separate functionally from a gate for a milking stall.  
Regarding the argument that a person of ordinary skill in the art would also add gates limiting access to the stalls because the placement of the water supply is arranged to attract animals so that they can be identified and separated as needed, nowhere does Grimm disclose this as a reason for the water supply.  On the contrary, page 7, lines 1-4 disclose “The milking stations form drinking stations for the milking animals.  As a result, the milking animals are attracted to the milking stations naturally so that the visit frequency to the milking stations is particularly high, and the water consumption is totally adequate for optimum milk production”.  Identifying and separating the animals is not tied to the placement of the water supply at all, and is only done when the animal is already present in the milking stations, as discussed in page 13, lines 2-7.  The teaching, namely, to use drinking stations to attract animals, is therefore in no way tied to the doors.  Furthermore, regarding the argument that a person of ordinary skill in the art would not blindly pick and choose parts of Grimm in isolation, the office action clearly stated the reasons for the teachings, namely, that the accommodation provides shelter and the watering stations provides water for the animals.   
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/Troy Chambers/Supervisory Patent Examiner, Art Unit 3641
                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.